Title: To Thomas Jefferson from William Short, 11 January 1826
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Jan. 11. 1826
Your letter of the 3d inst. was received here the day before yesterday. It was not until today that I was able to find Mr Boyé—Here is what I learned from him. Being desirous to return the instruments to you in person he deposited them in a place of perfect safety when he left Richmond for the North, to await his return—He feels great regret at having thus detained them from you after they were wanted—He will immediately write to his friend. in Richmond, an attorney at law, a foreigner of the name of D Smith, who, he says is known to Gov. Randolph, to deliver the instruments to Gov. Randolph or any person you may authorize to receive them—The instruments can be got at by D Smith, that is, the Telescope in its case, & the box containing the circle—but not the key of that box as he locked up that key in an iron chest, of which he has the key here with him—& he does not see how that key can be got at until his return to Richmond; which will be in April. Mr Boye seems truly anxious to put this matter in any shape that may be most agreeable to you. And if any thing better occurs to you I beg you will mention it, that I may immediately have it done. I am really pained that you should do me so little justice as to think any apology necessary for calling on my poor services in this or any other way.I have always observed you so particular in noting each letter recieved that I am apprehensive my two last to you of Novr 2. & Dec. 14. have miscarried on the way, as you have not noted either of them—In that of Nov. 2. I sent you a Russian discourse on public education. I shall be anxious to know at least that the present letter has got to your hands, that I may be certain of your having from me this positive assurance of the pleasure it will always give me to execute any commission with which you may be pleased to charge me.I should be very glad also to know by one line only whether you approve of the idea of converting our slaves into serfs—I know your preference for the plan of expatriation. But if that on experiment should be found impracticable, would you think it better that they should be attached to the globe than kept in their present moveable state, by which a regular a slave trade is carried from Virginia to Louisiana as from Africa to the West Indies.  In order not to alarm too much the sticklers for the rights of property, by making this at once a general law I would prepare this modification—viz. that a law should be made authorizing every owner of land & slaves who should be so disposed, to change the condition of his slaves into that of serfs attached to the globe, so that this should be forever hereafter their fixed & permanent condition. I only regret having no voice & no weight in the Virginia legislature that I might make one effort at least to effect this change.You say your health is vacillating, & I own this expression in your last letter gives me uneasiness, as I know you are not at all prone à vous ecouter. I hope you have been able to resume your exercise on horseback without inconvenience—but it would be much more agreeable to know this positively from yourself—I met Mr Peale at an evening party lately—He says his eyesight improves & that he can paint now better then he ever did &c &c.—Inter alia he told me he should certainly go to see you in the spring, & go on fast—God bless you my Dear Sir—Accept my best & most ardent wishes for your health & happiness & believe me ever & affectionatelyyour friend & servantW: Short